983 F.2d 298
299 U.S.App.D.C. 273
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jairo BAUTISTA, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 91-1620.
United States Court of Appeals, District of Columbia Circuit.
Dec. 14, 1992.

Before MIXVA, Chief Judge, and SILBERMAN and KAREN LECRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record and on the briefs filed by the parties.   The Court has fully considered the arguments and has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED by this Court that the decision of the Tax Court be affirmed.   The Tax Court finding that no bad faith was involved in the illegal search and seizure was not clearly erroneous.   Thus, the case is controlled by  United States v. Janis, 428 U.S. 433 (1976), in which the Supreme Court held that the exclusionary rule does not apply, in federal civil tax proceedings, to evidence seized by a state criminal enforcement officer in good faith but nonetheless unconstitutionally.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.